In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-13-00273-CR
                                 ________________________

                         CHASTITY RALYNN SCHNEIDER AKA
                      CHASTITY RALYNN WAGGONER, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 64th District Court
                                      Hale County, Texas
            Trial Court No. A18881-1108; Honorable Robert W. Kinkaid, Jr., Presiding


                                            May 5, 2014

                                MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.

      On August 16, 2011, pursuant to a plea bargain, Appellant, Chastity Ralynn

Schneider aka Chastity Ralynn Waggoner, was granted deferred adjudication for theft of

property valued at $1,500 or more but less than $20,000, a state jail felony. 1 She was

placed on community supervision for five years and assessed a $5,000 fine.             On

September 5, 2012, the State filed an Amended Motion to Proceed With Adjudication of
      1
          TEX. PENAL CODE ANN. § 31.03(e)(4)(A) (West Supp. 2013).
Guilt alleging Appellant had violated certain conditions of community supervision. At a

hearing on that motion, Appellant entered a plea of true to the State’s allegations.

Based on her plea and evidence presented, the trial court found she violated the terms

of community supervision, adjudicated her guilty of the charged offense, sentenced her

to fifteen months in a state jail facility and assessed a $3,000 fine. In presenting this

appeal, counsel has filed an Anders2 brief in support of a motion to withdraw. We affirm

and grant counsel=s motion.


        In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

potentially plausible basis to support an appeal. Anders v. California, 386 U.S. 738,

744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403, 406

(Tex. Crim. App. 2008). Counsel diligently evaluates the initial plea hearing and all

phases of the adjudication process.                Counsel candidly discusses why, under the

controlling authorities, the appeal is frivolous. See High v. State, 573 S.W.2d 807, 813

(Tex. Crim. App. 1978). Counsel has demonstrated that he has complied with the

requirements of Anders and In re Schulman by (1) providing a copy of the brief to

Appellant, (2) notifying her of her right to file a pro se response if she desired to do so,

and (3) informing her of her right to file a pro se petition for discretionary review. In re

Schulman, 252 S.W.3d at 408.3 By letter, this Court granted Appellant an opportunity to

        2
            Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
        3
           Notwithstanding that Appellant was informed of her right to file a pro se petition for discretionary
review upon execution of the Trial Court’s Certification of Defendant=s Right of Appeal, counsel must
comply with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within
five days after this opinion is handed down, send Appellant a copy of the opinion and judgment together
with notification of her right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d
at 408 n.22 & at 411 n.35.


                                                      2
exercise her right to file a response to counsel=s brief, should she be so inclined. Id. at

409 n.23. Appellant did not file a response to the Anders brief. Neither did the State

favor us with a brief.


                     DECISION TO ADJUDICATE—STANDARD OF REVIEW


       An appeal from a trial court's order adjudicating guilt is reviewed in the same

manner as a revocation hearing. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(b)

(West Supp. 2013). When reviewing an order revoking community supervision imposed

under an order of deferred adjudication, the sole question before this Court is whether

the trial court abused its discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim.

App. 2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984); Jackson v.

State, 645 S.W.2d 303, 305 (Tex. Crim. App. 1983). In a revocation proceeding, the

State must prove by a preponderance of the evidence that the probationer violated a

condition of community supervision as alleged in the motion.         Cobb v. State, 851
S.W.2d 871, 874 (Tex. Crim. App. 1993). If the State fails to meet its burden of proof,

the trial court abuses its discretion in revoking community supervision. Cardona, 665
S.W.2d at 494. In determining the sufficiency of the evidence to sustain a revocation,

we view the evidence in the light most favorable to the trial court's ruling. Jones v.

State, 589 S.W.2d 419, 421 (Tex. Crim. App. 1979).           Additionally, a plea of true

standing alone is sufficient to support a trial court’s revocation order. Moses v. State,

590 S.W.2d 469, 470 (Tex. Crim. App. 1979).


       We have independently examined the entire record to determine whether there

are any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488


                                            3
U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409;

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We have found no such

issues. See Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). After

reviewing the record and counsel=s brief, we agree with counsel there is no plausible

basis for reversal. See Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim. App. 2005).


                                     CONCLUSION


      The trial court’s judgment is affirmed and counsel's motion to withdraw is

granted.


                                              Patrick A. Pirtle
                                                  Justice


Do not publish.




                                          4